oO ON DO oa FF W DY —

NRO RO PO PR NP PN PNP NM NM - AS AS Aa a Be oa Ss Ss |
oN DO FP WOW NY | CO oO WON OF OT FB WO NYO | OS

ase 5:20-cv-02606-JWH-AGR Document 21 Filed 08/13/21 Pagelof1 Page ID #:127

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

LUIS E. RODRIGUEZ, NO. EDCV 20-2606-JWH (AGR)

Plaintiff,

JUDGMENT
V.

J. BRIONES, et al.,

Defendant.

 

Pursuant to the Order Dismissing First Amended Complaint Without Leave to
Amend,
IT 1S ADJUDGED that the First Amended Complaint is dismissed without leave

to amend and judgment is entered dismissing this action.

DATED: August 13, 2021

 

JOHN “HL HOLCOMB
United States District Judge

 
